Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors China XD Plastics Company Limited: We consent to the incorporation by reference in the registration statement on Form S-3/A (No.333-167423 and No. 333-164027) of China XD Plastics Company Limited of our report dated March 26, 2012, with respect to the consolidated balance sheet of China XD Plastics Company Limited and subsidiaries as of December31, 2011, and the related consolidated statements of comprehensive income, changes in equity, and cash flows for the year then ended, which report appears in the December31, 2011 annual report on Form 10-K of China XD Plastics Company Limited. /s/ KPMG Hong Kong, China March 26, 2012
